Citation Nr: 0907670	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-39 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1975 to 
April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in September 2006.  A transcript of the 
hearing is of record.

The case was remanded by the Board in July 2007 for 
additional development.


FINDINGS OF FACT

1.  The Veteran does not have fibromyalgia that is related to 
his military service.

2.  The Veteran does not have hearing loss that is related to 
his military service.

3.  The Veteran does not have tinnitus that is related to his 
military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have fibromyalgia that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

2.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2008).  

3.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2004, before the AOJ's initial adjudication of the claims, 
and again in August 2007.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, while the initial 
notification did not include the criteria for assigning 
disability ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board notes that the Veteran was apprised of these criteria 
in correspondence dated in March 2006.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

The Veteran contends that he has fibromyalgia, hearing loss, 
and tinnitus as a result of military service.  He contends 
that while in service, he had numerous complaints of pain 
that were in fact manifestations of his fibromyalgia.  He 
also contends that he was exposed to acoustic trauma of 
exploding mortar rounds.  (His DD-214 shows that his military 
occupational specialty (MOS) was food service specialist.)

The Veteran's STRs are of record and contain no references 
specifically to fibromyalgia, hearing loss, or tinnitus.  The 
Veteran complained of left foot pain in November 1975.  A 
bone scan of the feet and knees was normal.  He complained of 
headaches and pain from the back down in September 1977.  In 
December 1979, the Veteran complained of back pain from his 
spine to his abdomen, and body aches.  He was diagnosed with 
a viral upper respiratory infection.  He reported body aches, 
nausea, sore throat, and diarrhea on several occasions in 
service and he was diagnosed with viral syndrome at those 
times.

His entrance audiological evaluation, dated in November 1975, 
revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10

5
LEFT
10
5
5

5

His discharge audiological evaluation, dated in April 1984, 
revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
20
20
LEFT
25
15
15
15
20

A private medical record dated in June 2000 shows the first 
diagnosis of fibromyalgia.  The diagnosis was subsequently 
confirmed at a rheumatology consultation dated in July 2000.  
None of the Veteran's private medical records that show a 
diagnosis of fibromyalgia contain an opinion as to the onset 
of the disability.

Of record are numerous VA treatment records dated from 
September 2000 to February 2006.  The records document the 
Veteran's diagnosis of fibromyalgia.  None of the records 
contains an opinion as to the onset of his fibromyalgia.  
None of the records shows any complaints of, or treatment 
for, hearing loss or tinnitus.

The Veteran testified at a hearing in September 2006.  
Regarding fibromyalgia, he testified that he was diagnosed in 
the mid-1990s, that he had joint pain in service in his 
knees, shoulders, and wrists, and that he had pain all the 
time.  Turning to his hearing loss, he testified that he was 
a cook with the infantry or artillery in Korea along the DMZ, 
which exposed him to loud noises of mortars.  He testified 
that he was not issued hearing protection.  With regard to 
his tinnitus, he testified that it was 25-30 years in 
duration, and that he complained of it while in service.  His 
wife testified that she noticed his hearing loss while in 
service and that he complained of tinnitus in service.  

The Veteran was afforded a VA examination in July 2008 for 
fibromyalgia.  The examiner reviewed the Veteran's claims 
file and noted his history of complaints contained in his 
STRs.  The examiner noted that none of the Veteran's symptoms 
in service was consistent with fibromyalgia.  Most were 
opined to be consistent with recurrence of acute and 
transitory viral illnesses in 1977, 1979, 1980, 1982, and 
1983.  The examiner opined that none of the Veteran's in-
service symptoms was unusual or specific to fibromyalgia.  
The examiner noted that the Veteran was not a good historian.  
The Veteran reported that he had a hard time completing 
physical training secondary to fatigue and joint pain.  The 
Veteran reported that while in service, he twisted his ankles 
a lot, repeatedly hit his knees on the railing of a truck, 
and had tendonitis.  He also reported that since 1976-78, he 
had constant fatigue, generalized stiffness, PTSD with 
sleeping problems, and insomnia since 1978-79.  The examiner 
noted that he did not find tendonitis in the Veteran's 
service records; nor did he find documentation of the many 
other conditions the Veteran believed he had in service.  The 
examiner opined that without mere speculation, he could not 
comment as to whether fibromyalgia was present during 
military service.  He explained that he did not find any 
indication of any specific symptomatology of fibromyalgia in 
the STRs.  He noted that the Veteran's claim of fibromyalgia 
as related to complaints of the left foot pain, right knee 
pain, headaches, pain from the neck down, and body aches were 
certainly not specific for fibromyalgia; he had specific 
recurrent viral illnesses, injury to his knee and foot, and 
headaches associated with those symptoms/complaints.  The 
examiner concluded that in his opinion, it was less likely 
than not, that the Veteran's in-service complaints were 
caused by or the result of fibromyalgia; there was no 
indication of him having fibromyalgia while in the service.

The Veteran was also afforded a VA audiological examination 
in July 2008.  His claims file was reviewed.  Regarding 
military noise exposure, the Veteran's report was not clear.  
He stated that he was a cook and was exposed to noise from 
mortars, artillery, rocket-propelled grenades, jet engines, 
helicopters, mess hall equipment, and M-60 machine guns.  No 
civilian noise exposure was reported.  He reported that 
tinnitus was present, and that it began in 1979.  His 
tinnitus was bilateral and was recurrent and constant.  The 
etiology of the Veteran's tinnitus was unknown.  The 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100/60
90/80
70/60
95/65
90/65
95/65
LEFT
100/55
105/60
100/65
100/50
50

Speech audiometry (in accordance with the Maryland CNC Test) 
revealed speech recognition of 100 percent in the right ear 
and 90 percent in the left ear.  The examiner noted that 
inconclusive results made it impossible to determine the 
threshold average.  Reliable/consistent results could not be 
obtained.  With reinstruction, thresholds significantly 
improved, but were not felt to be indicative of true hearing 
ability.  The examiner noted that word discrimination ability 
was excellent, which was not consistent with the puretone 
results.  The examiner noted that the Veteran had difficulty 
staying on task and fluctuated between agitated, amused, and 
frustrated during the testing procedure.  The examiner also 
noted that clear answers to her questions were difficult to 
obtain and historical information was rambling.  The examiner 
found that the Veteran had not been compliant with the 
testing procedure.  The examiner noted that hearing loss 
could not be determined or quantified, and that word 
discrimination ability was excellent bilaterally at average 
conversational levels.  The examiner's opinion was that she 
was unable at that time to make a determination regarding 
hearing sensitivity without resorting to mere speculation.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including sensorineural hearing loss, may be presumed to have 
been incurred in or aggravated by service if manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2008).  Moreover, the absence of evidence of 
hearing loss in service is not a bar to service connection 
for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 
(1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. §  3.385.

Beginning with the Veteran's fibromyalgia, there is evidence 
that he has been diagnosed with that disability since at 
least 2000.  There is also evidence that the Veteran had 
various joint pains and other complaints while in service.  
However, there is absent from the record competent medical 
evidence linking the Veteran's in-service complaints with his 
current diagnosis of fibromyalgia.  No medical professional 
provides findings or opinions to that effect, and neither the 
Veteran nor his representative has presented or alluded to 
the existence of any such medical opinion evidence.  The only 
nexus opinion of record, that of the VA examiner, is that the 
Veteran's in-service complaints were less likely as not 
caused by or a result of fibromyalgia.  There is simply a 
lack of any medical evidence demonstrating that his current 
fibromyalgia is related to military service.  

Turning to his hearing loss, it is unknown whether the 
Veteran has hearing loss as defined by VA.  While the 
Veteran's auditory thresholds at his VA audiological 
examination show bilateral hearing loss, and his speech 
discrimination scores showed left ear hearing loss, the 
examiner noted that the Veteran's audiological results were 
inconclusive because the Veteran failed to comply with 
testing procedures.  The examiner noted that hearing loss 
could not be determined or quantified.  Additionally, the 
Board notes that there are no current treatment records 
showing complaints of, or treatment for, hearing loss.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
In other words, the evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  Here, there is no competent medical evidence that 
shows bilateral hearing loss as defined by VA.  Additionally, 
there is no evidence that he had any abnormal hearing acuity 
during service and no competent medical evidence that he had 
hearing loss manifest to a degree of 10 percent or more 
within one year of leaving qualifying military service.  A 
presumption of service incurrence consequently may not be 
made.  38 C.F.R. §§  3.307, 3.309. 

Regarding the Veteran's tinnitus, there is evidence that the 
Veteran has tinnitus.  He reported that tinnitus was present 
at his VA examination in July 2008.  The Veteran credibly 
testified at his hearing concerning in-service noise exposure 
of mortars and artillery, and not being issued any hearing 
protection.  Therefore, giving the Veteran the benefit-of-
the-doubt, the Board will concede that the Veteran 
experienced loud noises while in service.  However, there is 
no persuasive medical evidence of a nexus between the in-
service noise exposure and the current tinnitus.  The VA 
audiological examiner noted that the etiology of the 
Veteran's tinnitus was unknown.  There is simply a lack of 
any medical evidence demonstrating that any current tinnitus 
is related to military service.  The Veteran has reported 
that he has had tinnitus since service, but the Board does 
not find his statements credible, especially because of his 
noncompliance with testing at the VA examination.  Even when 
the veteran testified, he said that he had had tinnitus a 
long time, maybe since service, but he really did not know.  
He later said that he remembered complaining about tinnitus 
during service, which is in stark contrast with the 
uncertainty he exhibited in his testimony just moments 
earlier.  Such inconsistency leads the Board to conclude that 
his testimony was not credible.

The Board acknowledges the Veteran's contentions that his 
fibromyalgia, hearing loss, and tinnitus are related to his 
military service.  However, there is no evidence of record 
showing that the Veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to etiology of the claimed 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2008).  Consequently, the Veteran's 
own assertions with respect to his disabilities have no 
probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  


ORDER

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


